Citation Nr: 0905811	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1965 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam.  

2.  The veteran does not have diabetes mellitus, type II, or 
a prostate condition, that was caused or aggravated by his 
service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, and a prostate condition, were 
not incurred as a result of the veteran's service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the claims on appeal include 
the issue of whether the Veteran's receipt of the Vietnam 
Service Medal and/or Vietnam Campaign Medal may warrant the 
conclusion that he served in Vietnam, and that he may 
therefore be assumed to have been exposed to Agent Orange 
during his service.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that reversed a Board 
decision that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  In its 
decision, the Board determined that 38 C.F.R. 
§ 3.307(a)(6)(iii) required a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to 
the United States Court of Appeals for the Federal Circuit.  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  

In October 2006, the claims on appeal were stayed, pending 
resolution of this issue.  

On May 8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit reversed the Court's decision.  
The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.   

In summary, the stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Chairman's Memorandum No. 01-09-03 (January 22, 
2009).  Accordingly, the Board will proceed.  

The Veteran essentially argues that he was in Vietnam during 
service, specifically, he argues that, "It is my contention 
that I served in-country [in] Vietnam aboard the U.S.S. 
Hancock in the official waters of Vietnam."  See Veteran's 
statement, received in September 2003; Veteran's notice of 
disagreement, received in March 2004.  However, during his 
hearing, when he was asked if he ever visited Vietnam, he 
replied, "Not that I know of."  See Transcript of Veteran's 
hearing, held in June 2006.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  Service connection may also 
be granted for diabetes mellitus, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

In addition, disease associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The law provides a presumption of service connection for 
certain diseases, including diabetes mellitus, type II, which 
become manifest after separation from service in veterans who 
served in the Republic of Vietnam during the period from 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Service in the Republic of Vietnam for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to 
require a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  U.S. 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
support to the forces in Vietnam.  Id., at 7-7, September 
1996.  

The Veteran's service treatment records do not show treatment 
for, or a diagnosis of, diabetes mellitus, type II.  As for 
prostate symptoms, he was treated for burning upon urination 
in 1966, with notations of gonorrhea, and acute urethritis 
due to gonococcus.  Reports, dated in 1968, note treatment 
for complaints of pain upon urination, hematuria, and right 
kidney symptoms, with notations that an examination for 
prostatitis and of the bladder were "ok," but that prostate 
and prostatic secretins were non-normal.  He was hospitalized 
in April 1968, with a discharge diagnosis of prostatitis.  A 
June 1968 report states that urinalysis was negative, and 
that there was no GU (genitourinary) disease.  However, 
reports dated in August and September of 1968 contains 
impression of probable prostatitis, and possible recurrent 
prostatitis.  Reports dated in February 1969 note recurrent 
NSU (nonspecific urethritis).  

The Veteran's separation examination report, dated in April 
1969, shows that his genitourinary system, and his endocrine 
system, were clinically evaluated as normal, and that 
urinalysis was negative for sugar, providing evidence against 
these claims.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1995 and 2003.  
This evidence shows that he was noted to have diabetes 
mellitus.  VA reports, dated in 2003, note BPH (benign 
prostate hypertrophy).  

The Veteran's discharge (DD Form 214) shows that his military 
occupation specialty is described only by number, with a 
related civilian occupation of "laundering occaps." It 
shows that he had three years and eight months and 24 days of 
foreign or sea service, and that he was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  

A October 2003 response from the National Personnel Records 
Center (NPRC) shows that the NPRC stated that they were 
unable to determine whether or not the Veteran had in-country 
service in Vietnam.  The NPRC stated that the Veteran served 
aboard the U.S.S. Hancock, which was in the official waters 
of the Republic of Vietnam on a number of occasions between 
1968 and 1969.  

The Board finds that service connection for diabetes mellitus 
is not warranted.  The Veteran was not treated for diabetes 
mellitus, type II, during service.  The earliest medical 
evidence of diabetes mellitus is dated in 1995.  This is 
about 25 years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (holding that "negative evidence" could be considered 
in weighing the evidence).  There is no competent medical 
evidence to show that diabetes was manifested to a 
compensable degree within one year of separation from 
service.  There is no competent medical evidence of record 
suggesting a causal link between the Veteran's service and 
the subsequent development of diabetes.  

Based on the above, the Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

The Board further finds that service connection for a 
prostate condition is not warranted.  The Veteran was treated 
for prostate and urinary symptoms on a number of occasions 
during service, with impressions that included prostatitis.  
Furthermore, he has testified that he received a treatment 
for prostate symptoms shortly after service, at a VA health 
care facility in San Francisco, in 1969.  There is no record 
of this treatment, however, and even if the Board assumes 
this treatment occurred there is no evidence of treatment for 
prostate symptoms that is dated between 1969 and 2003.   This 
is a gap of at least 32 years, and this lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson; Forshey.  Simply stated, this is 
significant evidence against a finding of a chronic condition 
associated with problems that began during the Veteran's 
service. 

There is no competent medical evidence of record suggesting a 
causal link between the Veteran's service and the subsequent 
development of a prostate condition.  

Finally, with regard to the possibility of presumptive 
service connection, the Veteran is not shown to have prostate 
cancer, and the only prostate disorder shown by the medical 
evidence is BPH.  However, presumptive service connection is 
not warranted for this condition.  See 38 C.F.R. § 3.309(e).  
As for diabetes mellitus, the Veteran denied serving in 
Vietnam at his hearing, and his service records contain 
nothing to show that the conditions of his service involved 
duty or visitation in the Republic of Vietnam.  In this 
regard, the claims file includes historical information on 
the U.S.S. Hancock, apparently printed out from the internet, 
which does not indicate that this ship's crewmembers tended 
to have duty or visitation in Vietnam during the Veteran's 
service, and which are insufficient to show that the Veteran 
had duty or visitation in the Republic of Vietnam.  There is 
nothing in the October 2003 response from the NPRC that 
warrants the conclusion that he had duty or visitation in the 
Republic of Vietnam.  In summary, there is no objective 
evidence of to show that this Veteran had duty or visitation 
in Vietnam, and under the circumstances, the Veteran's 
receipt of the Vietnam Service Medal (VSM), and the Vietnam 
Campaign Medal (VCM), are insufficient to show that he had 
duty or visitation in the Republic of Vietnam.  The Board 
therefore finds that the Veteran is not shown to have had 
duty or visitation in the Republic of Vietnam, and that 
presumptive service connection for diabetes mellitus based on 
exposure to Agent Orange is therefore not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

Based on the foregoing, service connection for diabetes 
mellitus, type 2, and a prostate condition, is not warranted 
on any basis.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
diabetes mellitus, and a prostate condition, were caused by 
service that ended in 1969.  In this case, when the Veteran's 
service treatment records (which do not show treatment for 
diabetes mellitus, but which do show treatment for 
prostatitis), and his post-service medical records are 
considered (which do not show treatment for either of the 
claimed conditions between 1969 and 1995, at the earliest, 
and which do not contain competent evidence of a nexus 
between either of the claimed conditions and the Veteran's 
service or indicate such a connection), the Board finds that 
the medical evidence outweighs the Veteran's contentions that 
he has the claimed conditions that are related to his 
service.  

Simply stated, the Board finds that the service and post-
service medical record outweighs the Veteran's statements, 
which have been found to be of very limited probative value.  



Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in August 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The August 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  To the extent that the Veteran testified 
that he received a single treatment for prostate symptoms at 
a VA health care facility in San Francisco in 1969, it does 
not appear that an attempt has been made to obtain this 
report.  However, VA's "duty to assist," set forth at 38 
U.S.C.A. § 5107(b), is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Here, the Board has conceded that 
the claimed treatment occurred.  However, this treatment was 
about 39 years ago, and there is no medical evidence of 
treatment for prostate symptoms between 1969 and 2003.  The 
Veteran's current BPH has been established by other evidence 
of record.  Accordingly, the Board finds that there is no 
reasonable possibility that this evidence would substantiate 
the claim, and that additional development is not warranted.  
See 38 C.F.R. § 3.159(d) (2008).  

The Board further notes that although the Veteran has 
testified that he received relevant treatment at the Dallas 
VA Medical Center (VAMC) as early as 1973, internal 
documentation from the RO, dated in June 2006, indicates that 
VA's record system contained no records from the Dallas VAMC 
that are dated prior to 2003.  

The Veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran's service treatment records do not 
show treatment for diabetes mellitus.  The Veteran received a 
number of treatments for prostate symptoms, and prostatitis.  
Neither diabetes nor a prostate condition was noted upon 
separation from service.  There is no record of treatment for 
either of the claimed conditions between 1969 and 1995, at 
the earliest.  There is no competent and probative evidence 
of a nexus between either of the claimed conditions and the 
Veteran's service.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


